Filing Case 0:20-cv-61693-WPD Document 1-2 Entered on FLSD Docket 08/21/2020 Page 1 of 4
       # 110916627  E-Filed 07/28/2020 03:03:46 PM


                          IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT,
                                IN AND FOR BROWARD COUNTY, FLORIDA

        FRANK DEMARZO,                                            Case No.:

                         Plaintiff,
        vs.

        HEALTHCARE TRUST OF
        AMERICA, INC., a Foreign Profit Corporation,

                    Defendant.
        _______________________________________/

                                                      COMPLAINT

                 The Plaintiff, FRANK DEMARZO (hereinafter “Plaintiff” and/or “DEMARZO“), by

        and through his undersigned attorney, sues the Defendant, HEALTHCARE TRUST OF

        AMERICA,          INC.,       a   Foreign   Profit   Corporation   (hereinafter   “Defendant”   and/or

        “HEALTHCARE TRUST”), and in support thereof alleges as follows:

              1. This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00),

                 exclusive of interest and costs, and it is otherwise in jurisdiction of the Court.

              2. Venue is proper in Broward County, Florida, as most of the material acts and occurrences

                 described herein occurred in Broward County, Florida.

              3. The Plaintiff has complied with all conditions precedent prior to filing this civil action.

              4. The Plaintiff maintains residence in Broward County, Florida and is otherwise sui juris.

              5. At all times material to this action, Defendant, HEALTHCARE TRUST, a Foreign Profit

                 Corporation, was doing business in the State of Florida.

              6. On June 11, 2018, Defendant, HEALTHCARE TRUST, owned and/or managed a

                 commercial business plaza located at 9800 W. Commercial Blvd., Sunrise, FL 33351.

              7. The William "Bill" Kling VA Clinic is located at 9800 W. Commercial Blvd., Sunrise,
Case 0:20-cv-61693-WPD Document 1-2 Entered on FLSD Docket 08/21/2020 Page 2 of 4
                                                            Demarzo v. Healthcare Trust of America, Inc.
                                                                                             Complaint
                                                                                                 Page 2

        FL, 33351.

     8. At said time and place, Plaintiff was approaching the William Kling VA Clinic

        (hereinafter “VA Clinic”) after parking in the asphalt lot located on property owned

        and/or managed by HEALTHCARE TRUST.

     9. At said time and place, Plaintiff was a patron and/or invitee, lawfully upon the premises,

        who Defendant, HEALTHCARE TRUST, owed a duty to exercise reasonable care for his

        safety.

     10. At said time and place, Plaintiff was walking through the asphalt parking lot, approaching

        the curb/sidewalk in front of the VA Clinic, when Plaintiff placed his foot on the yellow,

        painted asphalt preceding the curb/sidewalk area, and then immediately began to

        hydroplane, causing him to fall and injure his ankle.

     11. At said time place, Defendant, HEALTHCARE TRUST, breached its duty owed to

        Plaintiff by committing one or more of the following omissions or commissions:

            a. Negligently failing to maintain or adequately maintain the parking lot and/or curb

                  area, more specifically, the “painted” asphalt located at 9800 W. Commercial

                  Blvd., Sunrise, FL 33351, creating a negligent, hazardous or dangerous condition

                  to the public, including the Plaintiff;

            b. Negligently failing to inspect or adequately inspect the parking lot and/or curb

                  area at 9800 W. Commercial Blvd., Sunrise, FL 33351 to determine whether there

                  was a hazard or dangerous condition to patrons and/or invitees, including the

                  Plaintiff;

            c. Negligently failing to inspect or adequately warn Plaintiff of the danger of the

                  painted asphalt of the parking lot and/or curb area at 9800 W. Commercial Blvd.,
Case 0:20-cv-61693-WPD Document 1-2 Entered on FLSD Docket 08/21/2020 Page 3 of 4
                                                                 Demarzo v. Healthcare Trust of America, Inc.
                                                                                                  Complaint
                                                                                                      Page 3

                 Sunrise, FL 33351, whether Defendant, HEALTHCARE TRUST, knew or

                 through the exercise of reasonable care should have known that said painted

                 asphalt in the parking lot and/or curb area was unreasonably dangerous and/or

                 hazardous;

             d. Negligently failing to remedy the unreasonably dangerous condition of the yellow

                 painted asphalt of the parking lot and/or curb area at 9800 W. Commercial Blvd.,

                 Sunrise, FL 33351, when the unreasonably dangerous and/or hazardous condition

                 occurred with regularity and was therefore foreseeable;

             e. Negligently failing to remedy or adequately remedy the unreasonably dangerous

                 condition of the yellow painted asphalt of the parking lot and/or curb area at 9800

                 W. Commercial Blvd., Sunrise, FL 33351, when said condition was either known

                 to Defendant or had existed for such a sufficient length of time such that

                 Defendant, HEALTHCARE TRUST, should have known of the condition if

                 defendant has exercised reasonable care.

     12. As such, the Defendant, HEALTHCARE TRUST, has actual or constructive knowledge

         of the dangerous condition and should have taken action to remedy it.

     13. As a result, the Plaintiff slipped and fell, sustaining injuries as set forth herein.

     14. As a direct, proximate and foreseeable result of the aforementioned negligence of the

         Defendant, HEALTHCARE TRUST OF AMERICA, INC., the Plaintiff, FRANK

         DEMARZO, was injured in and about his body and extremities and/or aggravated a pre-

         existing injury or condition, suffered pain there from, suffered physical handicap,

         incurred medical expenses in the treatment of said injuries, including surgical procedures,

         suffered physical and mental pain and suffering, incurred medical and maintenance
Case 0:20-cv-61693-WPD Document 1-2 Entered on FLSD Docket 08/21/2020 Page 4 of 4
                                                             Demarzo v. Healthcare Trust of America, Inc.
                                                                                              Complaint
                                                                                                  Page 4

         expenses, incurred wage loss and/or loss of ability to earn money, suffered the inability to

         enjoy a normal life; said injuries are permanent and/or continuing in nature and said

         Plaintiff will continue to suffer such injuries, losses and damages and impairments in the

         future.

         WHEREFORE, the Plaintiff, FRANK DEMARZO, sues the Defendant, HEALTHCARE

     TRUST OF AMERICA, INC., for damages in excess of Thirty Thousand Dollars

     ($30,000.00), plus costs of Court, and demands a trial by jury of issues so triable as a matter

     of right.

        DATED this 28th day of July, 2020.

                                               LYONS, SNYDER & COLLIN, P.A.
                                               Attorneys for Plaintiff

                                               By:     /s/ Marc P. Lyons
                                                       Marc P. Lyons, Esq.
                                                       marc@lyonssnyder.com
                                                       FBN: 804681
                                                       Philip M. Snyder, Esq.
                                                       philip@lyonssnyder.com
                                                       FBN: 815101
                                                       1250 South Pine Island Road, Suite 200
                                                       Plantation, FL 33324
                                                       T: 954.462.8035
                                                       F: 954.462.8036
                                                       Service email: pi_filings@lyonssnyder.com
